Citation Nr: 0422526	
Decision Date: 08/17/04    Archive Date: 08/24/04

DOCKET NO.  02-05 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to additional Dependency and Indemnity 
Compensation (DIC) benefits pursuant to 38 U.S.C.A. 
§ 1311(a)(2).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had military service from May 1968 to March 1970.  
Service in Vietnam is indicated by the evidence of record, 
and the veteran was awarded the Combat Action Ribbon.  The 
veteran died in August 1995, and the appellant is the widow 
of the veteran.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland.  The appellant testified before the 
undersigned at a hearing held in Washington, DC in March 
2004.  The undersigned allowed the appellant a period of 60 
days in which to submit additional evidence.  In May 2004 the 
appellant, through her representative, submitted additional 
evidence with an attached waiver of initial RO consideration. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Briefly, the appellant contends that the veteran was ratable 
as totally disabled on account of post-traumatic stress 
disorder (PTSD) for the eight years prior to his death, 
thereby entitling her to enhanced DIC benefits under the 
provisions of 38 U.S.C.A. § 1311(a)(2).  Entitlement to 
service connection for PTSD for the purposes of accrued 
benefits was granted by the Board in August 1998.  A November 
1998 rating decision thereafter implemented the Board's 
decision and assigned an effective date of August 23, 1994, 
for the grant of service connection for PTSD; with the 
exception of a four month period for which a temporary total 
evaluation was assigned, the RO evaluated the veteran's PTSD 
as 50 percent disabling.  An April 1999 rating decision 
thereafter granted service connection for the cause of the 
veteran's death.  A decision as to whether the appellant was 
entitled to enhanced DIC benefits pursuant to 38 U.S.C.A. 
§ 1311(a)(2) was delayed until the January 2001 rating 
decision from which the current appeal originates.
 
On November 9, 2000, during the pendency of the instant 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)), was signed into law.  On August 29, 
2001, VA promulgated final regulations to implement the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2003)).  Under 38 U.S.C.A. § 5103, VA 
must notify the claimant of the information and evidence not 
of record that is necessary to substantiate the claim, and of 
which information and evidence that VA will seek to provide 
and which information and evidence the claimant is expected 
to provide.  Furthermore, in compliance with 38 C.F.R. 
§ 3.159(b), the notification should include the request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim. 

Review of the record discloses that the appellant has not 
been adequately informed of the information and evidence 
necessary to substantiate her claim for enhanced DIC benefits 
pursuant to 38 U.S.C.A. § 1311(a)(2), and has not been 
adequately advised as to what evidence VA would obtain for 
her and of what information or evidence she was responsible 
for submitting.  See 38 U.S.C.A. § 5103(a) (West 2002); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In order to 
ensure that she receives the due process to which she is 
entitled in connection with the instant appeal, the Board 
finds that remand of the case is appropriate.

The Board additionally notes that the appellant, at her March 
2004 hearing before the undersigned, requested that the Board 
hold open the record for a period of 60 days in order to 
allow her to submit records from the VA Medical Centers 
(VAMCs) in Baltimore, Fort Howard, and Perry Point, Maryland 
she contends are relevant to her claim.  She thereafter 
submitted several medical records from VA facilities, but 
specifically indicated that there were pertinent outstanding 
records from the Baltimore, Fort Howard and Perry Point 
facilities that VA should obtain on her behalf.  The Board 
notes that the appellant contends that the veteran received 
treatment at the referenced facilities beginning in the early 
1980s, although in earlier statements the veteran had 
indicated that he received treatment beginning in 1979.

Since review of the record discloses that complete records 
from the Baltimore, Fort Howard and Perry Point facilities 
for the period from 1979 are not on file, the Board will also 
remand the case in order to obtain any available records from 
those facilities for the periods in question.  See generally, 
Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should send the appellant 
a letter that complies with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The letter should 
explain what, if any, information 
(medical or lay evidence) not 
previously provided to the Secretary 
is necessary to substantiate her 
claim on appeal.  The letter should 
also specifically inform the 
appellant of which portion of the 
evidence is to be provided by the 
claimant, which part, if any, the RO 
will attempt to obtain on her 
behalf, and a request that the 
appellant provide any evidence in 
her possession that pertains to her 
claim.  See Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002). 

2.  The RO should obtain medical 
records pertaining to the veteran 
from the VAMCs located in Baltimore, 
Maryland; Fort Howard, Maryland; and 
Perry Point, Maryland; for the 
period from January 1979 to August 
1995. 

3.  Thereafter, the RO should review 
the record and ensure that all 
development actions have been 
conducted and completed in full.  
The RO should then undertake any 
other action required to comply with 
the notice and duty-to-assist 
requirements of 38 U.S.C.A. §§ 5103 
and 5103A and 38 C.F.R. § 3.159.  
Then, the RO should re-adjudicate 
the issue on appeal. 

If the benefit sought on appeal is not granted to the 
appellant's satisfaction, the RO should issue a supplemental 
statement of the case and provide the appellant and her 
representative with an appropriate opportunity to respond.

After providing the appellant an opportunity to respond to 
the supplemental statement of the case, and after expiration 
of the period for submitting information and evidence as set 
forth in 38 U.S.C.A. § 5103(b), if applicable, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the appellant until she is notified 
by the RO.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).




                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).


